DETAILED ACTION

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05 July 2022 has been entered.
By the above submission, Claims 1, 3, 7-9, 11, 12, and 14 have been amended.  Claims 2 and 4 have been canceled.  No new claims have been added.  Claims 1, 3, and 5-15 are currently pending in the present application.

Response to Arguments

Applicant's arguments filed 05 July 2022 have been fully considered but they are not persuasive.
Regarding the objection to the disclosure for informalities in the specification, and with particular reference to the page 16, lines 2-5, Applicant argues that the phrase of a functional module that acts as “a connecting link between the secure data generated in the logic module 32 and secure evaluation unit” is clear because the functional module connects the secure evaluation unit to the logic module that has secure data stored in it (page 15 of the present response).  However, this phrase remains unclear because it is not clear how data would be “connected” to something.  Data are not tangible and cannot clearly be “connected”.
Regarding the rejection of Claim 1 under 35 U.S.C. 112(b) as indefinite, Applicant argues that the multi-channel nature of the recited “multi-channel link” arises from the provision of both a non-secure transmission channel “and an additional security protocol” (see pages 17-18 of the present response).  However, there is nothing that specifies that the additional security protocol would be transmitted on its own channel or would form a separate channel.  Because there still only appears to be a single channel (the black channel) recited as part of the multi-channel link, it is not clear how the multi-channel link would be formed as a black channel.  Applicant further asserts that the phrase “the transmitted data” has been amended in the claim (page 18 of the present response), but it is noted that only one of the two instances of this language has been amended, and the unamended language still raises an issue of indefiniteness.
With reference to Claim 3, Applicant argues that the limitation “the motor control units or actuator control unit or both” is identical to the language in Claim 1 from which it depends (pages 19-20 of the present response); however, it is noted that Claim 1 only recites a single motor control unit rather than the plural motor control units recited in Claim 3, and therefore there is not clear antecedent basis for plural motor control units.
With reference to Claim 9, Applicant argues that the phrase “the data identified as secure has been amended” (page 22 of the present response); however, it is noted that although there is antecedent basis for the phrase “the data transmitted by the black channel” earlier in the claim, there is not clear antecedent for the more detailed limitation that such data “is identified as secure”.
Regarding the Requirement for Information under 37 CFR 1.105, it is acknowledged that Applicant has provided a datasheet for the ACURO® link protocol and a press release related to the SCS OPEN LINK® protocol and identified certain products (page 24 of the present response).  It is noted that the press release related to SCS OPEN LINK® does not clearly provide definitions, specifications, or standards for the protocol as requested.  An updated Requirement for additional information is set forth attached to the following Office action to request further clarifying information regarding these items and further questions raised by Applicant’s responses.
Therefore, for the reasons detailed above, the Examiner maintains the rejections as set forth below.

Drawings

The objection to the drawings for informalities is withdrawn in light of the amended drawings received.

Specification

The objection to the abstract for informalities is withdrawn in light of the amendments thereto.  The objection to the disclosure for informalities is NOT withdrawn, because the amendments have raised new issues, as detailed below, and for the reasons detailed above.  The objection to the specification for failure to provide proper antecedent basis for the claimed subject matter is NOT withdrawn, because the amendments have raised new issues, as detailed below.
The disclosure is objected to because of the following informalities:  
The specification includes grammatical and other errors.  For example, in the paragraph on page 4, lines 4-12 (as amended at page 3 of the present response; see also the paragraph on page 5, lines 27-33 as amended at pages 3-4 of the present response), it is not clear how a “multi-channel link” is “formed as a black channel” because this appears to provide only a single channel rather than multiple channels in the link.  On page 16, lines 2-5 (see page 4 of the present response), the description of memory region 34 being “common to the logic module 32” is unclear with respect to how something is “common to” a single item.  In general, a region being described as “common to” would need to be common to multiple elements to be clear.  On page 16, line 24 (see page 8 of the present response), it is not clear how there would be a “connecting link” between secure data and the secure evaluation unit; it is not clear how data and a unit would be “connected”.
Appropriate correction is required.  Applicant’s cooperation is again requested in correcting any errors of which applicant may become aware in the specification.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  Independent Claim 9 has been amended to recite “a master interface connected to the motor control unit or the actuator control unit or both and to the black channel”.  Although the disclosure shows the master interface connected to the black channel (see Figure 1, for example), there does not appear to be any description of the master interface being connected to the motor control unit or actuator control unit.  Therefore, there is not proper antecedent basis in the specification for this claimed subject matter.  For further detail, see below regarding the rejection under 35 U.S.C. 112(a) for failure to comply with the written description requirement..

Claim Rejections - 35 USC § 112

The rejection of Claims 1-8 under 35 U.S.C. 112(a) for failure to comply with the written description requirement and the rejection of Claims 2 and 4 under 35 U.S.C. 112(b) as indefinite are withdrawn (or moot) in light of the amendments to (or cancellation of the claims.  The rejection of Claims 9-15 under 35 U.S.C. 112(a) is NOT withdrawn, because the amendments have raised new issues, as detailed below.  The rejection of Claims 1, 3, and 5-15 under 35 U.S.C. 112(b) is NOT withdrawn, because the amendments have raised new issues, as detailed below, and/or for the reasons detailed above.
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent Claim 9 has been amended to recite “a master interface connected to the motor control unit or the actuator control unit or both and to the black channel”.  Although the disclosure shows the master interface connected to the black channel (see Figure 1, for example), there does not appear to be any description of the master interface being connected to the motor control unit or actuator control unit.  Further, Applicant has not pointed out where support for this aspect of the claims is to be found in the specification.  Therefore, there is not clear written description of the claimed subject matter in the specification.  See also MPEP § 2163.04.
Claims not specifically referred to above are rejected due to their dependence on  a rejected base claim.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3, and 5-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “forming the non-secure multi-channel link as a black channel and an additional security protocol” in lines 4-5.  It is not clear how a multi-channel link would be formed as a black channel, which appears to be a single channel itself.  The addition of the security protocol does not appear to provide or require a separate channel, and therefore, there only appears to be one channel described.  Further, if the link includes a security protocol, it is not clear why or how the link would then be formed in a non-secure manner.  The claim further recites “the transmitted data” in line 11.  It is not clear whether this is intended to refer to the data transmitted via the black channel in line 7 or the additional data transmitted in line 8.  The above ambiguities render the claim indefinite.
Claim 3 recites “the motor control units” in lines 3-4; however, Claim 1 only recites a single motor control unit, and there is not clear antecedent basis for plural motor control units in the claims.
Claim 9 recites “the data transmitted via the black channel” in line 11.  There is insufficient antecedent basis for this limitation in the claim.  The claim further recites “the data transmitted via the black channel that is identified as secure” in lines 14-15.  Although the claim recites data transmitted via the black channel in line 11, there is insufficient antecedent basis for the detail that the data is identified as secure.  The above ambiguities render the claim indefinite.
Claim 11 recites “the at least two channels” in line 2.  However, Claim 9 recites two output channels and Claim 10 also recites at least two channels (in addition to the black channel/non-secure transmission channel in Claim 9).  It is not clear to which two of these channels this limitation is intended to refer.
Claim 12 recites “by the rotary encoder” in line 3.  It is not grammatically clear what this phrase is intended to modify.
Claims not specifically referred to above are rejected due to their dependence on a rejected base claim.

Examiner’s Note

Because the claims are rendered indefinite by the issues as detailed above in reference to the rejections under 35 U.S.C. 112(b) and/or because the claims do not clearly comply with the written description requirement as detailed above in reference to the rejections under 35 U.S.C. 112(a), it has not been possible to fully construe the pending claims in order to analyze the claims for novelty under 35 U.S.C. 102 and non-obviousness under 35 U.S.C. 103.  As per MPEP § 2173.06 II, if there is uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art.  See also In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962).  A search has been performed to the extent possible, and references that appear to be relevant were cited in the previous Office action.



Conclusion

This Office action has an attached requirement for information under 37 CFR 1.105.  A complete reply to this Office action must include a complete reply to the attached requirement for information.  The time period for reply to the attached requirement coincides with the time period for reply to this Office action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zachary A Davis whose telephone number is (571)272-3870. The examiner can normally be reached Monday-Friday, 9:30am-6:00pm, Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Zachary A. Davis/Primary Examiner, Art Unit 2492                                                                                                                                                                                                        




Requirement for Information under 37 CFR 1.105

Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
In response to this requirement, please provide copies of the definitions, specifications, standards, or any other documentation for the versions of the SCS OPEN LINK® protocols that were current as of the effective filing date of the present application, as referred to in the present specification (as amended).
In response to this requirement, please provide copies of any technical specifications, manuals, or other documentation for the noted AD 37, AD 58, and AD 38 encoders (described at page 24 of the present response).
In response to this requirement, please provide any information available related to offers of sale of the above-noted AD 37, AD 58, or AD 38 encoders that were made prior to the effective filing date of the present application or any information related to public use of such encoders prior to the effective filing date of the present application.

In responding to those requirements that require copies of documents, where the document is a bound text or a single article over 50 pages, the requirement may be met by providing copies of those pages that provide the particular subject matter indicated in the requirement, or where such subject matter is not indicated, the subject matter found in applicant’s disclosure.
The fee and certification requirements of 37 CFR 1.97 are waived for those documents submitted in reply to this requirement.  This waiver extends only to those documents within the scope of this requirement under 37 CFR 1.105 that are included in the applicant’s first complete communication responding to this requirement.  Any supplemental replies subsequent to the first communication responding to this requirement and any information disclosures beyond the scope of this requirement under 37 CFR 1.105 are subject to the fee and certification requirements of 37 CFR 1.97.
The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR 1.56.  Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item.
This requirement is an attachment of the enclosed Office action.  A complete reply to the enclosed Office action must include a complete reply to this requirement.  The time period for reply to this requirement coincides with the time period for reply to the enclosed Office action.

/Zachary A. Davis/Primary Examiner, Art Unit 2492